DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 7/18/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The specification does not clearly identify changes.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: clamping means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0326502, Gallagher in view of US 2017/0292639, Chen et al.
In regards to claim 1, in Figures 10-11D and paragraphs detailing said figures, Gallagher discloses a telescopically assembled mechanical connector provided with a thread (166, 186) on substantially matching essentially frustoconical surfaces of a box (160, 122) and a pin (142, 180), said substantially matching essentially frustoconical surfaces of said box and said pin extending essentially between two sets of nipple seals, whereas one said set of said nipple seals is located near an end of said box and another said set of said nipple seals is located near an end of said pin and whereas each said set of said nipple seals incorporates axially engaging, substantially cylindrical surfaces with an outside surface and an inside surface of a male substantially cylindrical annular segment interacting radially through a mechanism of a hoop stress with substantially matching surfaces of a substantially cylindrical annular cavity, whereas said sets of said nipple seals are used for sealing a cavity between said box and said pin; whereas: said telescopically assembled is defined as being assembled in a telescopic way, - being assembled in said telescopic way is defined as having all points of said pin and/or said box substantially follow essentially straight lines during an assembly, whereas said straight lines are essentially parallel to essentially coinciding axes of said pin and/or of said box. Gallagher does not disclose a mechanical stiffening arrangement on an outside surface of said box, or a mechanical stiffening arrangement on an inside surface of said pin. Chen et al teach a mechanical stiffening arrangement (220) on an outside surface of the box (210), and a mechanical stiffening arrangement (230) on an inside surface of the pin (240) “for reinforcing a pipe connection between two pipes” (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the connector with a mechanical stiffening arrangement on an outside surface of the box, and a mechanical stiffening arrangement on an inside surface of the pin for reinforcing a pipe connection between two pipes, as taught by Chen et al.
In regards to claim 2, Gallagher in view of Chen et al further disclose the outside surface of the box is an outside stress diameter surface of said box.
In regards to claim 3, Gallagher in view of Chen et al further disclose the inside surface of the pin is an inside stress diameter surface of said pin.
In regards to claim 4, Gallagher in view of Chen et al further disclose the mechanical stiffening arrangements include one or more stiffening ribs (see [0020]).
In regards to claim 5, Gallagher in view of Chen et al further disclose the mechanical stiffening arrangement on the outside surface of the box is essentially an annular stiffening clamp.
In regards to claim 6, Gallagher in view of Chen et al further disclose the mechanical stiffening arrangement on the inside surface of the pin is essentially an annular stiffening clamp.
In regards to claim 7, Gallagher in view of Chen et al further disclose the at least one of said box or said pin utilizes: - friction welding, - injection molding,  3-dimensional printing, - traditional welding fabrication.
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
In regards to claim 8, Gallagher in view of Chen et al further disclose at least one of said box or said pin is made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or an essentially hyperelastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher in view of Chen et al, and in further view of US 2145168, Flagg.
In regards to claim 10, Gallagher in view of Chen et al disclose the claimed invention except for Gallagher does not disclose an assembly/disassembly fluid. Flagg teaches an assembly/disassembly fluid (21) “to coat the interengaging threaded faces of the pipe sections with a brazing metal so that the pipes may be connected when such metal is in a molten condition so that it will solidify to lock the joint” (col. 1, lines 14-18). It would have been obvious to one having ordinary skill in the art at the time of filing to provide an assembly/disassembly fluid to coat the interengaging threaded faces of the pipe sections with a brazing metal so that the pipes may be connected when such metal is in a molten condition so that it will solidify to lock the joint, as taught by Flagg
In regards to claim 11, Gallagher in view of Chen et al, and in further view of, Flagg disclose an assembly/disassembly fluid which is metallic or non-metallic.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chen does not teach a prior art relevant to this invention, which has been additionally highlighted herein for greater clarity in the amendment to Claim 1. The Examiner disagrees. Gallagher in view of US 2017/0292639, Chen et al disclose in regards to claim 1, in Figures 10-11D and paragraphs detailing said figures, Gallagher discloses a telescopically assembled mechanical connector provided with a thread (166, 186) on substantially matching essentially frustoconical surfaces of a box (160, 122) and a pin (142, 180), said substantially matching essentially frustoconical surfaces of said box and said pin extending essentially between two sets of nipple seals, whereas one said set of said nipple seals is located near an end of said box and another said set of said nipple seals is located near an end of said pin and whereas each said set of said nipple seals incorporates axially engaging, substantially cylindrical surfaces with an outside surface and an inside surface of a male substantially cylindrical annular segment interacting radially through a mechanism of a hoop stress with substantially matching surfaces of a substantially cylindrical annular cavity, whereas said sets of said nipple seals are used for sealing a cavity between said box and said pin; whereas: said telescopically assembled is defined as being assembled in a telescopic way, - being assembled in said telescopic way is defined as having all points of said pin and/or said box substantially follow essentially straight lines during an assembly, whereas said straight lines are essentially parallel to essentially coinciding axes of said pin and/or of said box. Gallagher does not disclose a mechanical stiffening arrangement on an outside surface of said box, or a mechanical stiffening arrangement on an inside surface of said pin. Chen et al teach a mechanical stiffening arrangement (220) on an outside surface of the box (210), and a mechanical stiffening arrangement (230) on an inside surface of the pin (240) “for reinforcing a pipe connection between two pipes” (abstract). It would have been obvious to one having ordinary skill in the art at the time of filing to modify the connector with a mechanical stiffening arrangement on an outside surface of the box, and a mechanical stiffening arrangement on an inside surface of the pin for reinforcing a pipe connection between two pipes, as taught by Chen et al. The prior art meets the claim limitations.
Further, clamping means in claim 1 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, The original disclosure only recites four appearances of clamp as followed:

These mechanical stiffening arrangements may be integral with the box or the pin, or they can be separate external/internal strengthening arrangements, as applicable. In particular they can be essentially annular clamps that would have relatively regular shapes essentially conforming to the external or internal surfaces of the box or the pin, respectively.

Figure 11 y also depicts schematically optional external 1170 and internal 1180 sets of stiffening arrangements according to this invention that can essentially be for example annular stiffening clamps. [00142]     Figure 11 z depicts an example known connector featuring five segments with axisymmetric grooving (thread) type 1140. Figure 11 z also depicts schematically optional external 1170 and internal 1180 sets of stiffening arrangements according to this invention that can essentially be for example annular stiffening clamps.

Optional external 1170 and internal 1180 sets of stiffening arrangements according to this invention can be split along one or more o'clock locations on their circumferences in order to assure an easy assembly, typically at some stage after the pins and the boxes are assembles telescopically. However, in particular with a use of boxes and/or pins made of essentially hyperelastic materials (like rubber, isoprene, neoprene, some other synthetic materials, etc.), it may be feasible to slide on outside or in inside the connectors continuous clamps that are not split along their circumferences.


The annular clamps are equivalents for the mechanical stiffening arrangements; however, Applicant is claiming the reverse. The original disclosure does not provide equivalents for the annular clamps which is required under 35 U.S.C. 112(f). Therefore, clamping means is given its broadest reasonable interpretation, and no corresponding structure, material, or acts described in the specification as can perform the claimed function, and equivalents thereof.
Allowable Subject Matter
Claims 9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679